Citation Nr: 1448408	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The reopened issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 1977, the Veteran sought to reopen his claim of service connection for hepatitis C.  By a September 1977 rating decision, the RO denied the Veteran's claim on the basis that no new and material evidence had been submitted with the Veteran's claim to reopen.  The Veteran did not perfect an appeal of the September 1977 rating decision.  

2. Evidence received since the September 1977 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a hepatitis C and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The September 1977 rating decision that denied the application to reopen the claim of service connection for hepatitis C is final. 38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the September 1977 rating decision in connection with the Veteran's claim of entitlement to service connection for hepatitis C is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the claim of service connection for hepatitis C by a July 1973 rating decision. The RO considered service treatment records and medical records associated with the claims file. In the July 1973 denial, the RO determined that service connection for hepatitis C was not warranted because the evidence of record did not show that the Veteran had been diagnosed with hepatitis C. The Veteran was notified of this decision and of his procedural and appellate rights by letter in July 1973.  He did not perfect an appeal, and the decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

In June 1977, the Veteran sought to reopen the RO's July 1973 denial.  In an September 1977 rating decision, the RO declined to reopen the claim of service connection for hepatitis C.  The Veteran was notified of this decision in September 1977.  He did not perfect an appeal, and the decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the RO reopened the Veteran's claim for service connection for hepatitis C in a September 2010 rating decision.  This is irrelevant as the Board must independently decide whether new and material evidence sufficient to reopen a claim for service connection

The evidence received since the September 1977 rating decision includes various VA treatment records, various statements from the Veteran, and a report of a September 2010 VA examination.

The Board concludes that the additional evidence, in particular, a July 2010 VA treatment record, is new and material with respect to the issue of service connection for hepatitis C.  Specifically, that treatment record notes a diagnosis of hepatitis C. That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it shows that the Veteran has been diagnosed with hepatitis.  The September 1977 rating decision denied reopening the Veteran's claim as there was no evidence that he had been diagnosed with hepatitis.  Consequently, the Veteran's claim of entitlement to service connection for hepatitis C is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for hepatitis C is reopened. To this extent only, the claim is granted.  


REMAND

The Veteran argues that the January 2010 VA examination is inadequate.  See October 2014 Appellate Brief (Virtual VA).  The Board agrees.

The January 2010 VA examiner opined:

Chronic hepatitis C [sic] less likely as not secondary to his in service sexual contact with a [sic] "infected other person" as captioned in the service medical records.  He has a personal history ever [sic] of intravenous drug abuse shortly after his service commitment and he had tattoos placed, one remotely after service/left forearm and more recently at the right forearm.  His exit physical reveals no tatoos [sic].

The examiner's opinion is conclusory.  He states that the Veteran's hepatitis C is less likely as not secondary to an in-service sexual contact and that the Veteran has a history of intravenous drug use and post-service tattoos.  However, the examiner does not explain why the Veteran's hepatitis C is more likely related to drug use or tattoos rather than an in-service event.  The opinion is conclusory and does not explain why the Veteran's hepatitis C is not related to his period of active service.

Additionally, the examiner used the wrong standard in formulating his opinion.  The examiner states that hepatitis C was not "secondary" to his "in service sexual contact."  However, this case does not concern secondary service connection.  Rather, the examiner should have opined as to whether the Veteran's hepatitis C was related to, as opposed to secondary to, his period of service.  To that end, the examiner should not have limited his opinion to a single sexual contact in service.  Instead, the examiner should have opined as to whether the disability was related to service.

The examiner's opinion also contains a contradiction.  The examiner cited to the Veteran's "history. . .of intravenous drug abuse shortly after his service commitment."  However, earlier the examiner stated "[a]t not [sic] time in his life has the veteran has intravenous drug use. . . ."  The examiner also states that ". . . [treatment notes state that the Veteran] said he tried IV drugs about 5 times shortly after the service."  For those reasons, the Board finds the opinion inadequate and will remand for another examination to determine the nature and etiology of the Veteran's hepatitis C.

In addition, it appears that relevant VA treatment records may be outstanding.  In his October 2010 Notice of Disagreement, the Veteran stated that his VA physician has opined that the Veteran's hepatitis C should be service connected.  A review of the available VA treatment records does not reveal any record documenting such.  Thus, on remand, all outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relating to the Veteran's hepatitis C and associate those records with the claims file. All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Schedule the Veteran for a VA examination with a VA examiner other than the September 2010 VA examiner. The claims file must be made available to the examiner for review. The examiner must specifically indicate in the examination report that the claims file was reviewed.

The examiner must opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hepatitis C is related to the Veteran's military service.

In offering an opinion, the examiner must comment on the Veteran's in-service risk factors, to unprotected sexual contact and his in-service treatment for infectious hepatitis. The examiner should also comment on the Veteran's complaints of anorexia, jaundice and dark urine while in service in December 1972. 

The rationale for any opinion offered should be provided. If the examiner cannot provide a requested opinion without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to speculation.

3. After completing the above and any other development deemed necessary by the AOJ, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


